THE COURT.
The defendant was charged with the murder of his wife. He was convicted of murder of the first degree and his punishment was fixed at life imprisonment. The appeal is from the judgment and the order denying a new trial.
[1] The transcript on appeal was filed in this court June 16, 1927. No brief has been filed in behalf of appellant. The cause was regularly placed on the September calendar for oral argument. No appearance was made for appellant at the time the case was called for hearing. Pursuant to the provisions of section 1253 of the Penal Code the judgment and the order are affirmed. *Page 313